Order, entered on January 15, 1964, denying the motion of defendant to dismiss the complaint for failure to prosecute pursuant to CPLR 3216, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $20 costs and disbursements to appellant, and the motion to dismiss the complaint granted, with $10 costs. In this January, 1962 action for alleged assault committed in May, 1960, the brief and conclusory affidavit of merits is insufficient to justify the leisurely course of the action and the 11-month delay since the last activity (see Sortino v. Fisher, 20 A D 2d 25). Concur—Breitel, J. P., Rabin, Valente, Stevens and Staley, JJ.